DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect: 
(i) a liquid dosage form of imatinib comprising imatinib mesylate, glycerin, sodium benzoate, maltitol, citric acid and water (claim 26); if elected, Applicant must further elect under each of (i-a), (i-b) and (i-d):
(i-a) a single formulation, from:
(i-a-1) claim 27, 
(i-a-2) claim 28 or 
(i-a-3) claim 26, not including claims 27-28;

(i-c) Applicant must specify which, if any, of claim 33 (a)-(d) are applicable to the elected formulation under (i), (i-a) and (i-b);
OR
(ii) a liquid dosage form of imatinib comprising imatinib or a pharmaceutically acceptable salt thereof, a suspending agent, a solvent or co-solvent and a vehicle (claim 41); If elected, Applicant must further election under each of (ii-a), (ii-b), (ii-c), (ii-d), (ii-e) (if present), (ii-f) and (ii-g):
(ii-a) imatinib or a single disclosed pharmaceutically acceptable salt of imatinib (e.g., imatinib mesylate);
(ii-b) a single suspending agent, from claim 42 (e.g., gellan gum);
(ii-c) a single solvent or co-solvent, from claim 45 (e.g., ethyl acetate);
(ii-d) a single vehicle, from claim 67 (e.g., water); 
(ii-e) if present, each additional compound, from the alternatives of claims 49 (e.g., citric acid) or claim 52 (e.g., sorbitol solution and cinnamon oil);
(ii-f) a single packaging material, from claim 41 (e.g., collapsible tubes); and 
(ii-g) identify which, if any, of claim 73 (a)-(d) apply to the elected liquid dosage from under (ii), (ii-a), (ii-b), (ii-c), (ii-d), (ii-e) (if elected), and (ii-f).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of claim 26 and 41 lack unity of invention because even though the inventions of these groups require the technical feature of a liquid dosage form of imatinib comprising about 0.01-about 25 wt% imatinib or a pharmaceutically acceptable salt thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Reference D1 cited in the Incoming Written Opinion of the ISA (see Description at 4.2, demonstrating the present technical feature is known in the prior art). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611